FILED
                             NOT FOR PUBLICATION                            JAN 09 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RANDALL TODD BREWER,                             No. 10-16681

               Plaintiff - Appellant,            D.C. No. 3:07-cv-00622-LRH-
                                                 RAM
  v.

STATE OF NEVADA,                                 MEMORANDUM *

               Defendant,

  and

JAMES BACA; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Nevada
                     Larry R. Hicks, District Judge, Presiding

                            Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

        Randall Todd Brewer, a Nevada State prisoner, appeals pro se from the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his serious medical needs. We have jurisdiction under 28

U.S.C. § 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th

Cir. 2004), and we affirm.

      The district court properly granted summary judgment because Brewer did

not raise a genuine dispute of material fact as to whether defendants’ chosen course

of treatment for Brewer’s chronic abdominal pain “was medically unacceptable

under the circumstances, and was chosen in conscious disregard of an excessive

risk to [Brewer’s] health.” Id. at 1058 (citation and internal quotation marks

omitted); see also id. at 1060 (“Deliberate indifference is a high legal standard.”).

      Brewer’s appeal of the denial of his motion for preliminary injunctive relief

is moot. See Mt. Graham Red Squirrel v. Madigan, 954 F.2d 1441, 1450 (9th Cir.

1992) (when underlying claims have been decided, the reversal of a denial of a

preliminary injunction would have no practical consequences, and the issue is

therefore moot).

      Brewer’s remaining contentions, including those regarding the district

court’s denial of his motions for an order of cremation and for a second medical

evaluation, are unpersuasive.

      AFFIRMED.


                                           2                                     10-16681